Citation Nr: 1128415	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-28 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1935 to December 1945 and from April 1946 to August 1955.  He died in May 2006, and the appellant is his surviving spouse.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In a June 2009 decision, the Board denied the claim on appeal.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a September 2009 Appellee's Motion for Remand (Appellee's Motion), the Court remanded this appeal in September 2009 for development in compliance with the Appellee's Motion.  In a November 2009 decision, the Board vacated the June 2009 decision and denied the claim on appeal a second time.  The appellant appealed the second decision to the Court.  Based on a March 2011 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in March 2011 for development in compliance with the Joint Motion.

The appeal is remanded to the RO.  VA will notify the appellant if further action is required.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the appellant or her representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded the Board's decision with respect to the claim of entitlement to service connection for the cause of the Veteran's death, finding that the VA medical opinion on which the Board's November 2009 decision relied failed to provide any rationale for the medical conclusion reached.  Therefore, the Joint Motion found that the Board decision of November 17, 2009 failed to provide the appellant due process under the law.  Accordingly, in order to prevent prejudice to the appellant, the part of the November 17, 2009 decision of the Board that denied entitlement to service connection for the cause of the Veteran's death must be vacated, and a new decision will be entered as if that part of the November 17, 2009 decision by the Board had never been issued.


ORDER

The part of the November 17, 2009 decision of the Board that denied entitlement to service connection for the cause of the Veteran's death is vacated.


REMAND

As noted in the Introduction above, the Court's March 2011 order remanded the claim of entitlement to service connection for the cause of the Veteran's death to the Board for readjudication consistent with the March 2011 Joint Motion.  The Joint Motion stated that readjudication of the claim was required because the February 2008 VA medical opinion, which the Board relied upon in the November 2009 decision, was inadequate.  Specifically, the Joint Motion stated that the February 2008 VA medical opinion failed to provide any rationale for the ultimate conclusion that the medications the Veteran was taking to treat his service-connected multiple joint arthritis could not have caused or contributed to cause his death.  As such, the claim must be remanded for a new medical opinion as the February 2008 VA medical opinion was inadequate.  38 C.F.R. §§ 3.312(c)(3); 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the appellant with an examination, the examination must be adequate).

Accordingly, the case is remanded for the following actions:

1. The RO must make arrangements to obtain a VA medical opinion from an appropriate specialist as to whether the Veteran's service-connected multiple joint arthritis caused or contributed substantially or materially to the cause of his death.  The claims file must be made available to and reviewed by the examiner.  Thereafter, based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether the Veteran's service-connected multiple joint arthritis caused or contributed substantially or materially to the cause of his death.  In providing this opinion, the examiner must state whether the Veteran's service-connected multiple joint arthritis or the medications he was taking for treatment of the multiple joint arthritis (1) contributed substantially or materially to the Veteran's death, (2) combined with another disability to cause the Veteran's death, (3) aided or lent assistance to the production of death, and (4) caused debilitating effects and general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of the primary cause of his death.  Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

2. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

